EXHIBIT 10.100

 

EXECUTION COPY

 

REGISTRATION RIGHTS AGREEMENT

 

between

 

EQUINIX, INC.,

 

and

 

CITIGROUP GLOBAL MARKETS INC.,

as representative of the initial

purchasers named in Schedule I hereto

 

Dated February 11, 2004

 

Registration Rights Agreement (this “Agreement”), dated as of February 11, 2004,
between Equinix, Inc., a Delaware corporation (the “Issuer”) and Citigroup
Global Markets Inc., as representative (the “Representative”) of the initial
purchasers (the “Initial Purchasers”) named in Schedule I hereto.

 

Pursuant to the Purchase Agreement, dated February 5, 2004, between the Issuer
and the Initial Purchasers (the “Purchase Agreement”), the Initial Purchasers
have agreed to purchase from the Issuer up to $75,000,000 ($86,250,000 if the
Initial Purchasers’ option is exercised in full) in aggregate principal amount
of 2.50% Convertible Subordinated Debentures due 2024 (the “Debentures”). The
Debentures will be convertible into fully paid, nonassessable shares of common
stock, par value $0.001 per share, of the Issuer (the “Common Stock”) on the
terms, and subject to the conditions, set forth in the Indenture (as defined
herein). To induce the Initial Purchasers to purchase the Debentures, the Issuer
has agreed to provide the registration rights set forth in this Agreement
pursuant to the Purchase Agreement.

 

The parties hereby agree as follows:

 

1. Definitions. As used in this Agreement, the following capitalized terms shall
have the following meanings:

 

Advice: As defined in Section 4(c)(ii) hereof.

 

Agreement: As defined in the preamble hereto.

 

Business Day: A day other than a Saturday or Sunday or any federal holiday in
the United States.

 

Commission: Securities and Exchange Commission.

 

-1-



--------------------------------------------------------------------------------

Common Stock: As defined in the preamble hereto.

 

Damages Payment Date: Each Interest Payment Date. For purposes of this
Agreement, if no Debentures are outstanding, “Damages Payment Date” shall mean
each February 15 and August 15.

 

Debentures: As defined in the preamble hereto.

 

Effectiveness Period: As defined in Section 2(a)(iii) hereof.

 

Effectiveness Target Date: As defined in Section 2(a)(ii) hereof.

 

Exchange Act: Securities Exchange Act of 1934, as amended.

 

Holder: A Person who owns, beneficially or otherwise, Transfer Restricted
Securities.

 

Indenture: The Indenture, dated as of February 11, 2004, between the Issuer and
U.S. Bank National Association, as trustee, pursuant to which the Debentures are
to be issued, as such Indenture is amended, modified or supplemented from time
to time in accordance with the terms thereof.

 

Initial Purchasers: As defined in the preamble hereto.

 

Interest Payment Date: As defined in the Indenture.

 

Issuer: As defined in the preamble hereto.

 

Liquidated Damages: As defined in Section 3(a) hereof.

 

Majority of Holders: Holders holding over 50% of the aggregate principal amount
of Debentures outstanding; provided, however, that, for purpose of this
definition, a holder of shares of Common Stock which constitute Transfer
Restricted Securities and were issued upon conversion of the Debentures shall be
deemed to hold an aggregate principal amount of Debentures (in addition to the
aggregate principal amount of Debentures held by such holder) equal to the
aggregate principal amount of Debentures converted by such Holder into such
shares of Common Stock.

 

NASD: National Association of Securities Dealers, Inc.

 

Offering Memorandum: The Offering Memorandum dated February 5, 2004 relating to
the Debentures

 

Person: An individual, partnership, corporation, unincorporated organization,
trust, joint venture or a government or agency or political subdivision thereof.

 

Prospectus: The prospectus included in a Shelf Registration Statement, as
amended or supplemented by any prospectus supplement and by all other amendments
thereto,

 

-2-



--------------------------------------------------------------------------------

including post-effective amendments, and all material incorporated by reference
into such Prospectus.

 

Purchase Agreement: As defined in the preamble hereto.

 

Questionnaire Deadline: As defined in Section 2(b) hereof.

 

Record Holder: With respect to any Damages Payment Date, each Person who is a
Holder on the record date with respect to the Interest Payment Date on which
such Damages Payment Date shall occur. In the case of a Holder of shares of
Common Stock issued upon conversion of the Debentures, “Record Holder” shall
mean each Person who is a Holder of shares of Common Stock which constitute
Transfer Restricted Securities on the February 1 or August 1 immediately
preceding the Damages Payment Date.

 

Registration Default: As defined in Section 3(a) hereof.

 

Securities Act: Securities Act of 1933, as amended.

 

Shelf Filing Deadline: As defined in Section 2(a)(i) hereof.

 

Shelf Registration Statement: As defined in Section 2(a)(i) hereof.

 

Suspension Period: As defined in Section 4(b)(i) hereof.

 

TIA: Trust Indenture Act of 1939, as in effect on the date the Indenture is
qualified under the TIA.

 

Transfer Restricted Securities: Each Debenture and each share of Common Stock
issued upon conversion of Debentures until the earlier of:

 

(i) the date on which such Debenture or such share of Common Stock issued upon
conversion has been effectively registered under the Securities Act and disposed
of in accordance with the Shelf Registration Statement;

 

(ii) the date on which such Debenture or such share of Common Stock issued upon
conversion is transferred in compliance with Rule 144 under the Securities Act
or may be sold or transferred pursuant to Rule 144(k) under the Securities Act
(or any other similar provision then in force); or

 

(iii) the date on which such Debenture or such share of Common Stock issued upon
conversion ceases to be outstanding (whether as a result of redemption,
repurchase and cancellation, conversion or otherwise).

 

Underwritten Registration or Underwritten Offering: A registration in which
securities of the Issuer are sold to an underwriter for reoffering to the
public.

 

-3-



--------------------------------------------------------------------------------

2. Shelf Registration.

 

(a) The Issuer shall:

 

(i) not later than 120 days after the date hereof (the “Shelf Filing Deadline”),
use its commercially reasonable best efforts to cause to be filed a registration
statement pursuant to Rule 415 under the Securities Act (the “Shelf Registration
Statement”), which Shelf Registration Statement shall provide for resales of all
Transfer Restricted Securities held by Holders that have provided the
information required pursuant to the terms of Section 2(b) hereof;

 

(ii) use its commercially reasonable best efforts to cause the Shelf
Registration Statement to be declared effective by the Commission as promptly as
practicable, but in no event later than 210 days after the date hereof (the
“Effectiveness Target Date”); and

 

(iii) use its commercially reasonable best efforts to keep the Shelf
Registration Statement continuously effective, supplemented and amended as
required by the provisions of Section 4(b) hereof to the extent necessary to
ensure that (A) it is available for resales by the Holders of Transfer
Restricted Securities entitled to the benefit of this Agreement and (B) conforms
with the requirements of this Agreement and the Securities Act and the rules and
regulations of the Commission promulgated thereunder as announced from time to
time for a period (the “Effectiveness Period”) of:

 

(1) two years following the last date of original issuance of Debentures; or

 

(2) such shorter period that will terminate when (x) all of the Holders of
Transfer Restricted Securities are able to sell all Transfer Restricted
Securities immediately without restriction pursuant to Rule 144(k) under the
Securities Act or any successor rule thereto, (y) when all Transfer Restricted
Securities have ceased to be outstanding (whether as a result of redemption,
repurchase and cancellation, conversion or otherwise) or (z) all Transfer
Restricted Securities registered under the Shelf Registration Statement have
been sold.

 

(b) No Holder may include any of its Transfer Restricted Securities in the Shelf
Registration Statement pursuant to this Agreement unless such Holder furnishes
to the Issuer in writing, prior to or on the 20th day after receipt of a request
therefor (the “Questionnaire Deadline”), such information as the Issuer may
reasonably request, including the information specified in the form of
questionnaire attached as Annex A to the Offering Memorandum, for use in
connection with the Shelf Registration Statement or the Prospectus or
preliminary Prospectus included therein and in any application to be filed with
or under state securities laws.

 

In connection with all such requests for information from Holders in addition to
that set forth in Annex A to the Offering Memorandum, the Issuer shall notify
such Holders of the requirements set forth in the preceding sentence. No Holder
shall be entitled to Liquidated Damages pursuant to Section 3 hereof unless such
Holder shall have provided all such requested information prior to or on the
Questionnaire Deadline.

 

-4-



--------------------------------------------------------------------------------

3. Liquidated Damages.

 

(a) If:

 

(i) the Shelf Registration Statement is not filed with the Commission prior to
or on the Shelf Filing Deadline;

 

(ii) the Shelf Registration Statement has not been declared effective by the
Commission prior to or on the Effectiveness Target Date;

 

(iii) subject to the provisions of Section 4(b)(i) hereof, the Shelf
Registration Statement is filed and declared effective but, during the
Effectiveness Period, shall thereafter cease to be effective or fail to be
usable for its intended purpose without being succeeded within five Business
Days by a post-effective amendment to the Shelf Registration Statement or a
report filed with the Commission pursuant to Section 13(a), 13(c), 14 or 15(d)
of the Exchange Act that cures such failure and, in the case of a post-effective
amendment, is itself immediately declared effective; or

 

(iv) prior to or on the 45th, 60th or 90th day, as the case may be, of any
Suspension Period, such suspension has not been terminated

 

(each such event referred to in foregoing clauses (i) through (iv), a
“Registration Default”), the Issuer hereby agrees to pay liquidated damages
(“Liquidated Damages”) with respect to the Transfer Restricted Securities from
and including the day following the Registration Default to but excluding the
day on which the Registration Default has been cured:

 

(A) in respect of the Debentures, to each holder of Debentures, (x) with respect
to the first 90-day period during which a Registration Default shall have
occurred and be continuing, in an amount per year equal to an additional 0.25%
of the principal amount of the Debentures and (y) with respect to the period
commencing on the 91st day following the day the Registration Default shall have
occurred and be continuing, in an amount per year equal to an additional 0.50%
of the principal amount of the Debentures; provided that in no event shall
Liquidated Damages accrue at a rate per year exceeding 0.50% of the principal
amount of the Debentures; and

 

(B) In respect of any shares of Common Stock, to each holder of shares of Common
Stock issued upon conversion of Debentures, (x) with respect to the first 90-day
period in which a Registration Default shall have occurred and be continuing, in
an amount per year equal to 0.25% of the principal amount of the converted
Debentures and (y) with respect to the period commencing the 91st day following
the day the Registration Default shall have occurred and be continuing, in an
amount per year equal to 0.50% of the principal amount of the converted
Debentures; provided, however, that in no event shall Liquidated Damages accrue
at a rate per year exceeding 0.50% of the principal amount of the converted
Debentures.

 

-5-



--------------------------------------------------------------------------------

(b) All accrued Liquidated Damages shall be paid in arrears to Record Holders by
the Issuer on each Damages Payment Date by wire transfer of immediately
available funds or by federal funds check. Following the cure of all
Registration Defaults relating to any particular Debenture or share of Common
Stock, the accrual of Liquidated Damages with respect to such Debenture or share
of Common Stock will cease.

 

All obligations of the Issuer set forth in this Section 3 that are outstanding
with respect to any Transfer Restricted Security at the time such security
ceases to be a Transfer Restricted Security shall survive until such time as all
such obligations with respect to such Transfer Restricted Security shall have
been satisfied in full.

 

The Liquidated Damages set forth above shall be the exclusive monetary remedy
available to the Holders for such Registration Default.

 

4. Registration Procedures.

 

(a) In connection with the Shelf Registration Statement, the Issuer shall comply
with all the provisions of Section 4(b) hereof and shall use its commercially
reasonable best efforts to effect such registration to permit the resale of the
Transfer Restricted Securities in accordance with the intended method or methods
of distribution thereof, and pursuant thereto, shall as expeditiously as
possible prepare and file with the Commission a Shelf Registration Statement
relating to registration on any appropriate form under the Securities Act.

 

(b) In connection with the Shelf Registration Statement and any Prospectus
required by this Agreement to permit the resale of Transfer Restricted
Securities, the Issuer shall:

 

(i) Subject to any notice by the Issuer in accordance with this Section 4(b) of
the existence of any fact or event of the kind described in Section
4(b)(iii)(D), use its commercially reasonable best efforts to keep the Shelf
Registration Statement continuously effective during the Effectiveness Period.
Upon the occurrence of any event that would cause the Shelf Registration
Statement or the Prospectus contained therein (A) to contain a material
misstatement or omission or (B) not be effective and usable for resale of
Transfer Restricted Securities during the Effectiveness Period, the Issuer shall
file promptly an appropriate amendment to the Shelf Registration Statement or a
report filed with the Commission pursuant to Section 13(a), 13(c), 14 or 15(d)
of the Exchange Act, in the case of clause (A), correcting any such misstatement
or omission, and, in the case of either clause (A) or (B), use its commercially
reasonable best efforts to cause any such amendment to be declared effective and
the Shelf Registration Statement and the related Prospectus to become usable for
their intended purposes as soon as practicable thereafter. Notwithstanding the
foregoing, the Issuer may suspend or delay the effectiveness of the Shelf
Registration Statement by written notice to the Holders for a period not to
exceed an aggregate of 45 days in any 90-day period (each such period, a
“Suspension Period”) if:

 

(x) an event occurs and is continuing as a result of which the Shelf
Registration Statement would, in the Issuer’s reasonable judgment, contain an
untrue

 

-6-



--------------------------------------------------------------------------------

statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading; and

 

(y) the Issuer reasonably determines that the disclosure of such event at such
time would (i) have a material adverse effect on the business of the Issuer (and
its subsidiaries, if any, taken as a whole) or (ii) the disclosure relates to a
previously undisclosed proposed or pending material business transaction, the
disclosure of which would impede the Issuer’s ability to consummate such
transaction; provided, however, that in the event the disclosure relates to a
previously undisclosed proposed or pending material business transaction, the
disclosure of which would impede the Issuer’s ability to consummate such
transaction, the Issuer may extend a Suspension Period from 45 days to 60 days;
and provided further, that Suspension Periods shall not exceed an aggregate of
90 days in any 360-day period.

 

(ii) Subject to Section 4(b)(i), prepare and file with the Commission such
post-effective amendments to the Shelf Registration Statement as may be
necessary to keep the Shelf Registration Statement effective during the
Effectiveness Period; cause the Prospectus to be supplemented by any required
Prospectus supplement, and as so supplemented to be filed pursuant to Rule 424
under the Securities Act, and to comply fully with the applicable provisions of
Rules 424 and 430A under the Securities Act in a timely manner; and comply with
the provisions of the Securities Act with respect to the disposition of all
securities covered by the Shelf Registration Statement during the applicable
period in accordance with the intended method or methods of distribution by the
sellers thereof set forth in the Shelf Registration Statement or Prospectus
supplement. Notwithstanding anything contained herein to the contrary, the
Issuer shall not be required to supplement the Shelf Registration Statement for
the purpose of naming Holders of Transfer Restricted Securities as selling
security holders more than once per fiscal quarter.

 

(iii) Advise the selling Holders that have provided the information required by
Section 4(d) of this Agreement, the Representative, and the underwriter(s), if
any, promptly (but in any event within five Business Days) and, if requested by
such Persons, confirm such advice in writing:

 

(A) with respect to the Shelf Registration Statement or any post-effective
amendment thereto, when the same has become effective, and when the Prospectus
or any Prospectus supplement or post-effective amendment has been filed,

 

(B) of any request by the Commission for amendments to the Shelf Registration
Statement or amendments or supplements to the Prospectus or for additional
information relating thereto,

 

(C) of the issuance by the Commission of any stop order suspending the
effectiveness of the Shelf Registration Statement under the Securities Act or of
the suspension by any state securities commission of the qualification of the

 

-7-



--------------------------------------------------------------------------------

Transfer Restricted Securities for offering or sale in any jurisdiction, or the
initiation of any proceeding for any of the preceding purposes, or

 

(D) of the existence of any fact or the happening of any event, during the
Effectiveness Period, that makes any statement of a material fact made in the
Shelf Registration Statement or the Prospectus, any amendment or supplement
thereto, or any document incorporated by reference therein untrue, or that
requires the making of any additions to or changes in the Shelf Registration
Statement or the Prospectus in order to make the statements therein not
misleading.

 

If at any time the Commission shall issue any stop order suspending the
effectiveness of the Shelf Registration Statement, or any state securities
commission or other regulatory authority shall issue an order suspending the
qualification or exemption from qualification of the Transfer Restricted
Securities under state securities or Blue Sky laws, the Issuer shall use its
reasonable best efforts to obtain the withdrawal or lifting of such order at the
earliest possible time.

 

(iv) Before filing any Shelf Registration Statement or Prospectus or any
amendment or supplement thereto (other than filings with the Commission that are
automatically incorporated by reference into the Shelf Registration Statement or
Prospectus), furnish to the Initial Purchasers copies of all such documents
proposed to be filed and use reasonable efforts to reflect in each such document
when so filed with the Commission such comments as the Initial Purchasers shall
reasonably propose within three (3) Business Days of the delivery of such copies
to the Initial Purchasers.

 

(v) If the selling Holders propose to make an underwritten public offering of
the Transfer Restricted Securities, make available at reasonable times for
inspection by one or more representatives of the selling Holders, designated in
writing by a Majority of Holders whose Transfer Restricted Securities are
included in the Shelf Registration Statement, any underwriter participating in
any distribution pursuant to the Shelf Registration Statement and any attorney
or accountant retained by such selling Holders or any of the underwriter(s), all
financial and other records, pertinent corporate documents and properties of the
Issuer as shall be reasonably necessary to enable them to exercise any
applicable due diligence responsibilities, and cause the Issuer’s officers,
directors, managers and employees to supply all information reasonably requested
by any such representative or representatives of the selling Holders,
underwriter, attorney or accountant in connection with the Shelf Registration
Statement after the filing thereof and before its effectiveness; provided,
however, that any information designated by the Issuer as confidential at the
time of delivery of such information shall be kept confidential by the recipient
thereof.

 

(vi) If requested by any selling Holders, the Representative, or the
underwriter(s), if any, promptly incorporate in the Shelf Registration Statement
or Prospectus, pursuant to a supplement or post-effective amendment if
necessary, such information as such selling Holders, the Representative, and
such underwriter(s), if any, may reasonably request to have included therein,
including, without limitation: (1) information relating to the “Plan of
Distribution” of the Transfer Restricted Securities, (2) information with
respect to the principal amount of Debentures or number of shares of Common
Stock being

 

-8-



--------------------------------------------------------------------------------

sold to such underwriter(s), (3) the purchase price being paid therefor and (4)
any other terms of the offering of the Transfer Restricted Securities to be sold
in such offering; and make all required filings of such Prospectus supplement or
post-effective amendment as soon as reasonably practicable after the Issuer is
notified of the matters to be incorporated in such Prospectus supplement or
post-effective amendment. Notwithstanding the foregoing, following the effective
date of the Shelf Registration Statement, the Issuer shall not be required to
file more than one such supplement or post-effective amendment to reflect
changes in the amount of Debentures held by any particular Holder at the request
of such Holder in any fiscal quarter.

 

(vii) Furnish to each selling Holder, the Representative, and each of the
underwriter(s), if any, without charge, at least one copy of the Shelf
Registration Statement, as first filed with the Commission, and of each
amendment thereto as such Person may request).

 

(viii) Deliver to each selling Holder, the Representative, and each of the
underwriter(s), if any, without charge, as many copies of the Prospectus
(including each preliminary prospectus) and any amendment or supplement thereto
as such Persons reasonably may request; subject to any notice by the Issuer in
accordance with this Section 4(b) of the existence of any fact or event of the
kind described in Section 4(b)(iii)(D), the Issuer hereby consents to the use of
the Prospectus and any amendment or supplement thereto by each of the selling
Holders and each of the underwriter(s), if any, in connection with the offering
and the sale of the Transfer Restricted Securities covered by the Prospectus or
any amendment or supplement thereto.

 

(ix) If an underwriting agreement is entered into and the registration is an
Underwritten Registration, the Issuer shall:

 

(A) upon request, furnish to each selling Holder and the underwriter(s), if any,
in such substance and scope as they may reasonably request and as are
customarily made by issuers to underwriters in primary underwritten offerings,
upon the date of closing of any sale of Transfer Restricted Securities in an
Underwritten Registration: (1) a certificate, dated the date of such closing,
signed by the Chief Financial Officer of the Issuer confirming, as of the date
thereof, the matters set forth in Section 6(e) of the Purchase Agreement and
such other matters as such parties may reasonably request; (2) opinions, each
dated the date of such closing, of counsel to the Issuer covering such of the
matters set forth in Sections 6(a), 6(b) and 6(c) of the Purchase Agreement as
are customarily covered in legal opinions to underwriters in connection with
primary underwritten offerings of securities; and (3) customary comfort letters,
dated the date of such closing, from the Issuer’s independent certified public
accountants (and from any other accountants whose report is contained or
incorporated by reference in the Shelf Registration Statement), in the customary
form and covering matters of the type customarily covered in comfort letters to
underwriters in connection with primary underwritten offerings of securities;

 

-9-



--------------------------------------------------------------------------------

(B) set forth in full in the underwriting agreement, if any, indemnification
provisions and procedures which provide rights no less protective than those set
forth in Section 6 hereof with respect to all parties to be indemnified; and

 

(C) deliver such other documents and certificates as may be reasonably requested
by such parties to evidence compliance with clause (A) above and with any
customary conditions contained in the underwriting agreement or other agreement
entered into by the selling Holders pursuant to this clause (ix).

 

(x) Before any public offering of Transfer Restricted Securities, cooperate with
the selling Holders, the underwriter(s), if any, and their respective counsel in
connection with the registration and qualification of the Transfer Restricted
Securities under the securities or Blue Sky laws of such jurisdictions as the
selling Holders or underwriter(s), if any, may reasonably request and do any and
all other acts or things necessary or advisable to enable the disposition in
such jurisdictions of the Transfer Restricted Securities covered by the Shelf
Registration Statement; provided, however, that the Issuer shall not be required
(A) to register or qualify as a foreign corporation or a dealer of securities
where it is not now so qualified or to take any action that would subject it to
the service of process in any jurisdiction where it is not now so subject or (B)
to subject itself to taxation in any such jurisdiction if they are not now so
subject.

 

(xi) Cooperate with the selling Holders and the underwriter(s), if any, to
facilitate the timely preparation and delivery of certificates representing
Transfer Restricted Securities to be sold and, when issued to the purchasers of
Transfer Restricted Securities pursuant to the Shelf Registration Statement, not
bearing any restrictive legends (unless required by applicable securities laws);
and enable such Transfer Restricted Securities to be in such denominations and
registered in such names as the selling Holders or the underwriter(s), if any,
may request at least five Business Days before any sale of Transfer Restricted
Securities made by the selling Holders or such underwriter(s).

 

(xii) Use its commercially reasonable best efforts to cause the Transfer
Restricted Securities covered by the Shelf Registration Statement to be
registered with or approved by such other U.S. governmental agencies or
authorities as may be necessary to enable the seller or sellers thereof or the
underwriter(s), if any, to consummate the disposition of such Transfer
Restricted Securities.

 

(xiii) Subject to Section 4(b)(i) hereof, if any fact or event contemplated by
Section 4(b)(iii)(D) hereof shall exist or have occurred, use its commercially
reasonable best efforts to prepare a supplement or post-effective amendment to
the Shelf Registration Statement or related Prospectus or any document
incorporated therein by reference or file any other required document so that,
as thereafter delivered to the purchasers of Transfer Restricted Securities, the
Prospectus will not contain an untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading.

 

(xiv) Provide CUSIP numbers for all Transfer Restricted Securities not later
than the effective date of the Shelf Registration Statement and provide the
Trustee under

 

-10-



--------------------------------------------------------------------------------

the Indenture with certificates for the Debentures that are in a form eligible
for deposit with The Depository Trust Company.

 

(xv) Cooperate with respect to any filings required to be made with the NASD and
in the performance of any due diligence investigation by any underwriter that is
required to be retained in accordance with the rules and regulations of the
NASD.

 

(xvi) Otherwise use its commercially reasonable best efforts to comply with all
applicable rules and regulations of the Commission and all reporting
requirements under the rules and regulations of the Exchange Act.

 

(xvii) Cause the Indenture to be qualified under the TIA not later than the
effective date of the Shelf Registration Statement required by this Agreement,
and, in connection therewith, cooperate with the Trustee and the holders of
Debentures to effect such changes to the Indenture as may be required for such
Indenture to be so qualified in accordance with the terms of the TIA; and
execute and use its commercially reasonable best efforts to cause the Trustee
thereunder to execute all documents that may be required to effect such changes
and all other forms and documents required to be filed with the Commission to
enable such Indenture to be so qualified in a timely manner.

 

(xviii) Cause all Transfer Restricted Securities covered by the Shelf
Registration Statement to be listed or quoted, as the case may be, on each
securities exchange or automated quotation system on which similar securities
issued by the Issuer are then listed or quoted.

 

(xix) Make available to each Holder upon written request each document filed
with the Commission pursuant to the requirements of Section 13 and Section 15 of
the Exchange Act after the effective date of the Shelf Registration Statement.

 

(xx) If reasonably requested by the underwriters, make appropriate officers of
the Issuer reasonably available to the underwriters for meetings with
prospective purchasers of the Transfer Restricted Securities and prepare and
present to potential investors customary “road show” material in a manner
consistent with new issuances of other securities similar to the Transfer
Restricted Securities.

 

(xxi) Use its commercially reasonable best efforts to obtain a waiver from each
person who would otherwise have the right to have securities of the Issuer
(other than Transfer Restricted Securities) registered on the Shelf Registration
Statement required by this Agreement. To the extent the Issuer does not receive
such waivers, it will use its commercially reasonable best efforts to obtain the
consent of such persons from whom waivers are not obtained to file a separate
registration statement with respect to all such other registrable securities,
rather than include them in the Shelf Registration Statement and, upon receipt
of such consent, to register such registrable securities in accordance
therewith.

 

(c) Each Holder agrees by acquisition of a Transfer Restricted Security that,
upon receipt of any notice from the Issuer of the existence of any fact of the
kind described in Section 4(b)(iii)(D) hereof, such Holder will, and will use
its reasonable best efforts to cause any

 

-11-



--------------------------------------------------------------------------------

underwriter(s) in an Underwritten Offering to, forthwith discontinue disposition
of Transfer Restricted Securities pursuant to the Shelf Registration Statement
until:

 

(i) such Holder has received copies of the supplemented or amended Prospectus
contemplated by Section 4(b)(xiii) hereof; or

 

(ii) such Holder is advised in writing (the “Advice”) by the Issuer that the use
of the Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus. If so
directed by the Issuer, each Holder will deliver to the Issuer (at the Issuer’s
expense) all copies, other than permanent file copies then in such Holder’s
possession, of the Prospectus covering such Transfer Restricted Securities that
was current at the time of receipt of such notice of suspension.

 

(d) Each Holder who intends to be named as a selling Holder in the Shelf
Registration Statement shall furnish to the Issuer in writing, prior to or on
the 20th day after receipt of a request therefor as set forth in a
questionnaire, such information regarding such Holder and the proposed
distribution by such Holder of its Transfer Restricted Securities as the Issuer
may reasonably request for use in connection with the Shelf Registration
Statement or Prospectus or preliminary Prospectus included therein. (The form of
the questionnaire is attached as Annex A to the Offering Memorandum). Holders
that do not complete the questionnaire and deliver it to the Issuer shall not be
named as selling securityholders in the Prospectus or preliminary Prospectus
included in the Shelf Registration Statement and therefore shall not be
permitted to sell any Transfer Restricted Securities pursuant to the Shelf
Registration Statement. Each Holder who intends to be named as a selling Holder
in the Shelf Registration Statement shall promptly furnish to the Issuer in
writing such other information as the Issuer may from time to time reasonably
request in writing. Each Holder as to which the Shelf Registration Statement is
being effected agrees to furnish promptly to the Issuer all information required
to be disclosed in order to make information previously furnished to the Issuer
by such Holder not materially misleading.

 

5. Registration Expenses.

 

(a) Except as provided in Sections 8 and 9, all expenses incident to the
Issuer’s performance of or compliance with this Agreement shall be borne by the
Issuer regardless of whether a Shelf Registration Statement becomes effective,
including, without limitation:

 

(i) all registration and filing fees and expenses (including filings made by any
Initial Purchaser, Holders or underwriters with the NASD);

 

(ii) all fees and expenses of compliance with federal securities and state Blue
Sky or securities laws;

 

(iii) all expenses of printing (including printing of Prospectuses and
certificates for the Common Stock to be issued upon conversion of the
Debentures), messenger and delivery services and telephone;

 

(iv) all fees and disbursements of counsel to the Issuer and, subject to Section
5(b) below, the Holders of Transfer Restricted Securities;

 

-12-



--------------------------------------------------------------------------------

(v) all application and filing fees in connection with listing (or authorizing
for quotation) the Common Stock on a national securities exchange or automated
quotation system pursuant to the requirements hereof; and

 

(vi) all fees and disbursements of independent certified public accountants of
the Issuer (including the expenses of any special audit and comfort letters
required by or incident to such performance).

 

The Issuer shall bear its internal expenses (including, without limitation, all
salaries and expenses of their officers and employees performing legal,
accounting or other duties), the expenses of any annual audit and the fees and
expenses of any Person, including special experts, retained by the Issuer.

 

(b) In connection with the review of the Shelf Registration Statement and other
documents referred to in this Agreement, the Issuer shall, against a reasonably
detailed invoice therefor, reimburse the Representative, on behalf of the
Initial Purchasers, and the Holders of Transfer Restricted Securities being
registered pursuant to the Shelf Registration Statement, for the reasonable fees
and disbursements of not more than one counsel, which shall be Cahill Gordon &
Reindel LLP, or such other counsel as may be chosen by a Majority of Holders for
whose benefit the Shelf Registration Statement is being prepared.

 

6. Indemnification and Contribution.

 

(a) The Issuer agrees to indemnify and hold harmless each Initial Purchaser,
each Holder whose securities are included in a Shelf Registration Statement,
each Person who participates as an underwriter (any such Person being an
“Underwriter”) and each Person, if any, who controls any Initial Purchaser,
Holder or Underwriter within the meaning of either Section 15 of the Securities
Act or Section 20 of the Exchange Act as follows:

 

(i) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, arising out of any untrue statement or alleged untrue statement of
a material fact contained in such Shelf Registration Statement (or any amendment
thereto), including all documents incorporated therein by reference, or the
omission or alleged omission therefrom of a material fact required to be stated
therein or necessary to make the statements therein not misleading, or arising
out of any untrue statement or alleged untrue statement of a material fact
contained in any Prospectus (or any amendment or supplement thereto) or the
omission or alleged omission therefrom of a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading;

 

(ii) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, to the extent of the aggregate amount paid in settlement of any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or of any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission;
provided, however that (subject to Section 6(d) below) any such settlement is
effected with the written consent of the Issuer; and

 

-13-



--------------------------------------------------------------------------------

(iii) against any and all expense whatsoever, as incurred (including the fees
and disbursements of counsel chosen by any indemnified party), reasonably
incurred in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, to the extent that
any such expense is not paid under subparagraph (i) or (ii) above; provided,
however, that this indemnity agreement shall not apply to any loss, liability,
claim, damage or expense to the extent arising out of any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with written information furnished to the Issuer by the Initial
Purchasers, such Holder or such Underwriter expressly for use in a Shelf
Registration Statement (or any amendment thereto) or any Prospectus (or any
amendment or supplement thereto).

 

(b) Each Holder whose securities are included in a Shelf Registration Statement,
severally but not jointly, agrees to indemnify and hold harmless the Issuer, the
Initial Purchasers, each Underwriter and the other selling Holders and each
Person, if any, who controls the Issuer, the Initial Purchasers, any Underwriter
or any other selling Holder within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act, against any and all loss, liability,
claim, damage and expense described in the indemnity contained in Section 6(a)
hereof, as incurred, but only with respect to untrue statements or omissions, or
alleged untrue statements or omissions, made in such Shelf Registration
Statement (or any amendment thereto) or any Prospectus (or any amendment or
supplement thereto) in reliance upon and in conformity with written information
with respect to such Holder furnished to the Issuer by such Holder expressly for
use in such Shelf Registration Statement (or any amendment thereto) or such
Prospectus (or any amendment or supplement thereto); provided, however, that no
such Holder shall be liable for any claims hereunder in excess of the amount of
net proceeds received by such Holder from the sale of Transfer Restricted
Securities pursuant to such Shelf Registration Statement.

 

(c) Each indemnified party shall give notice as promptly as reasonably
practicable to each indemnifying party of any action or proceeding commenced
against it in respect of which indemnity may be sought hereunder, but failure to
so notify an indemnifying party shall not relieve such indemnifying party from
any liability hereunder to the extent it is not materially prejudiced as a
result thereof and in any event shall not relieve it from any liability which it
may have otherwise than on account of this indemnity agreement. An indemnifying
party may participate at its own expense in the defense of such action;
provided, however, that counsel to the indemnifying party shall not (except with
the consent of the indemnified party) also be counsel to the indemnified party.
In no event shall the indemnifying party or parties be liable for the fees and
expenses of more than one counsel (in addition to any local counsel) separate
from their own counsel for all indemnified parties in connection with any one
action or separate but similar or related actions in the same jurisdiction
arising out of the same general allegations or circumstances. No indemnifying
party shall, without the prior written consent of the indemnified parties,
settle or compromise or consent to the entry of any judgment with respect to any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever in respect of which
indemnification or contribution could be sought under this Section 6 (whether or
not the indemnified parties are actual or potential parties thereto), unless
such settlement, compromise or consent (i) includes an unconditional release of
each indemnified party from all liability arising out of such litigation,
investigation, proceeding

 

-14-



--------------------------------------------------------------------------------

or claim and (ii) does not include a statement as to or an admission of fault,
culpability or a failure to act by or on behalf of any indemnified party.

 

(d) If at any time an indemnified party shall have requested an indemnifying
party to reimburse the indemnified party for fees and expenses of counsel, such
indemnifying party agrees that it shall be liable for any settlement of the
nature contemplated by Section 6(a)(ii) effected without its written consent if
(i) such settlement is entered into more than 45 days after receipt by such
indemnifying party of the aforesaid request, (ii) such indemnifying party shall
have received notice of the terms of such settlement at least 30 days prior to
such settlement being entered into and (iii) such indemnifying party shall not
have reimbursed such indemnified party in accordance with such request prior to
the date of such settlement; provided, however, that an indemnifying party shall
not be liable for any such settlement if such indemnifying party (1) reimburses
such indemnified party in accordance with such request for the amount of such
fees and expenses of such counsel as the indemnifying party believes in good
faith to be reasonable and (2) provides written notice to the indemnified party
and the indemnifying party disputes in good faith the reasonableness of the
unpaid balance of such fees and expenses.

 

(e) If the indemnification provided for in this Section 6 is for any reason
unavailable to or insufficient to hold harmless an indemnified party in respect
of any losses, liabilities, claims, damages or expenses referred to therein,
then each indemnifying party shall contribute to the aggregate amount of such
losses, liabilities, claims, damages and expenses incurred by such indemnified
party, as incurred, (i) in such proportion as is appropriate to reflect the
relative benefits received by the Issuer from the offering and sale of the
Transfer Restricted Securities on the one hand and a Holder with respect to the
sale by the Holder of the Transfer Restricted Securities on the other hand; or
(ii) if the allocation provided by clause (i) is not permitted by applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits referred to in clause (i) but also the relative fault of the
indemnifying party or parties on the one hand and the indemnified party or
parties on the other hand in connection with the statements or omissions which
resulted in such losses, liabilities, claims, damages or expenses, as well as
any other relevant equitable considerations.

 

The relative benefits received by the Issuer on the one hand and a Holder on the
other hand with respect to such offering and such sale shall be deemed to be in
the same proportion as the total net proceeds from the offering of the
Debentures purchased under the Purchase Agreement (before deducting expenses)
received by the Issuer, as set forth in the Offering Memorandum on the one hand
bear to the total net proceeds received by such Holder with respect to its sale
of Transfer Restricted Securities on the other. The relative fault of the
indemnifying party or parties on the one hand and the indemnified party or
parties on the other hand shall be determined by reference to, among other
things, whether any such untrue or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact relates to information
supplied by the indemnifying party or parties on the one hand or the indemnified
party or parties on the other hand and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6 were determined by pro rata allocation or by any
other method of

 

-15-



--------------------------------------------------------------------------------

allocation which does not take account of the equitable considerations referred
to above in this Section 6. The aggregate amount of losses, liabilities, claims,
damages and expenses incurred by an indemnified party and referred to above in
this Section 6 shall be deemed to include any legal or other expenses reasonably
incurred by such indemnified party in investigating, preparing or defending
against any litigation, or any investigation or proceeding by any governmental
agency or body, commenced or threatened, or any claim whatsoever based upon any
such untrue or alleged untrue statement or omission or alleged omission.

 

Notwithstanding the provisions of this Section 6, no Holder shall be required to
contribute any amount in excess of the amount by which the total price at which
the Transfer Restricted Securities purchased by it were resold exceeds the
amount of any damages which such Holder has otherwise been required to pay by
reason of any untrue or alleged untrue statement or omission or alleged
omission. The Holders’ obligations to contribute as provided in this Section
6(e) are several and not joint. No Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.

 

For purposes of this Section 6, each Person, if any, who controls an Initial
Purchaser, a Holder or an Underwriter within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act shall have the same rights to
contribution as such Initial Purchaser, such Holder or such Underwriter, and
each director of the Issuer, and each Person, if any, who controls the Issuer
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act shall have the same rights to contribution as the Issuer.

 

7. Rule 144A. In the event the Issuer is not subject to Section 13 or 15(d) of
the Exchange Act, the Issuer hereby agrees with each Holder, for so long as any
Transfer Restricted Securities remain outstanding, to make available to any
Holder or beneficial owner of Transfer Restricted Securities in connection with
any sale thereof and any prospective purchaser of such Transfer Restricted
Securities from such Holder or beneficial owner, the information required by
Rule 144A(d)(4) under the Securities Act in order to permit resales of such
Transfer Restricted Securities pursuant to Rule 144A.

 

8. Participation in Underwritten Registrations. No Holder may participate in any
Underwritten Registration hereunder unless such Holder:

 

(i) agrees to sell such Holder’s Transfer Restricted Securities on the basis
provided in any underwriting arrangements approved by the Persons entitled
hereunder to approve such arrangements, and

 

(ii) completes and executes all reasonable questionnaires, powers of attorney,
indemnities, underwriting agreements, lock-up letters and other documents
required under the terms of such underwriting arrangements.

 

The Holders participating in any underwritten offering shall be responsible for
any expenses customarily borne by selling security holders, including
underwriting discounts and commissions and fees and expenses of counsel to the
selling securities holders, and shall reimburse the

 

-16-



--------------------------------------------------------------------------------

Company for the fees and disbursements of their counsel, their independent
public accountants and any printing expenses incurred in connection with such
Underwritten Offering.

 

9. Selection of Underwriters. The Holders of Transfer Restricted Securities
covered by the Shelf Registration Statement who desire to do so may sell such
Transfer Restricted Securities in an Underwritten Offering so long as at least
25% of the Transfer Restricted Securities are included in the Underwritten
Offering. In any such Underwritten Offering, the investment banker or investment
bankers and manager or managers that will administer the offering will be
selected by a Majority of Holders whose Transfer Restricted Securities are
included in such offering; provided, that such investment bankers and managers
must be reasonably satisfactory to the Issuer. Without limiting the Company’s
rights in Section 4(a)(i), and notwithstanding the foregoing or the provisions
of Section 4(b)(iv) hereof, upon receipt of a request to prepare and file an
amendment or supplement to the Shelf Registration Statement or Prospectus in
connection with an Underwritten Offering, the Company may delay the filing of
such amendment or supplement for up to 60 days if the Company in good faith has
a valid business reason for such delay.

 

10. Miscellaneous.

 

(a) Remedies. The Issuer acknowledges and agrees that any failure by the Issuer
to comply with its obligations under Section 2 hereof may result in material
irreparable injury to the Initial Purchasers or the Holders for which there is
no adequate remedy at law, that it will not be possible to measure damages for
such injuries precisely and that, in the event of any such failure, the Initial
Purchasers or any Holder may obtain such relief as may be required to
specifically enforce the Issuer’s obligations under Section 2 hereof. The Issuer
further agrees to waive the defense in any action for specific performance that
a remedy at law would be adequate.

 

(b) Adjustments Affecting Transfer Restricted Securities. The Issuer shall not,
directly or indirectly, take any action with respect to the Transfer Restricted
Securities as a class that would adversely affect the ability of the Holders to
include such Transfer Restricted Securities in a registration undertaken
pursuant to this Agreement.

 

(c) No Inconsistent Agreements. The Issuer will not, on or after the date of
this Agreement, enter into any agreement with respect to its securities that is
inconsistent with the rights granted to the Holders in this Agreement or
otherwise conflicts with the provisions hereof. In addition, the Issuer shall
not, on or after the date hereof, grant to any of its security holders (other
than the holders of Transfer Restricted Securities in such capacity) the right
to include any of its securities in the Shelf Registration Statement provided
for in this Agreement other than the Transfer Restricted Securities. Except as
disclosed in the Offering Memorandum, the Issuer has not previously entered into
any agreement (which has not expired or been terminated) granting any
registration rights with respect to its securities to any Person which rights
conflict with the provisions hereof.

 

(d) Amendments and Waivers. This Agreement may not be amended, modified or
supplemented, and waivers or consents to or departures from the provisions
hereof may not be given, unless the Issuer has obtained the written consent of a
Majority of Holders.

 

-17-



--------------------------------------------------------------------------------

(e) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telex, telecopier, or air
courier guaranteeing overnight delivery:

 

(i) if to a Holder, at the address set forth on the records of the registrar
under the Indenture or the transfer agent of the Common Stock, as the case may
be; and

 

(ii) if to the Issuer:

 

Equinix, Inc.

301 Velocity Way, 5th Floor

Foster City, California 94404

Attention: Brandi L. Galvin

 

With a copy (which shall not constitute notice) to:

 

Gunderson Dettmer Stough Villeneuve Franklin & Hachigian LLP

155 Constitution Drive

Menlo Park, California 94025

Attention: Scott Dettmer, Esq.

 

All such notices and communications shall be deemed to have been duly given and
received by the addressee: at the time delivered by hand, if personally
delivered; five Business Days after being deposited in the mail, postage
prepaid, if mailed; when answered back, if telexed; when receipt acknowledged,
if telecopied; and on the next Business Day, if timely delivered to an air
courier guaranteeing overnight delivery.

 

(f) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties, including
without limitation and without the need for an express assignment, subsequent
Holders of Transfer Restricted Securities; provided, however, that (i) this
Agreement shall not inure to the benefit of or be binding upon a successor or
assign of a Holder unless and to the extent such successor or assign acquired
Transfer Restricted Securities from such Holder and (ii) nothing contained
herein shall be deemed to permit any assignment, transfer or other disposition
of Transfer Restricted Securities in violation of the terms of the Purchase
Agreement or the Indenture. If any transferee of any Holder shall acquire
Transfer Restricted Securities, in any manner, whether by operation of law or
otherwise, such Transfer Restricted Securities shall be held subject to all of
the terms of this Agreement, and by taking and holding such Transfer Restricted
Securities such person shall be conclusively deemed to have agreed to be bound
by and to perform all of the terms and provisions of this Agreement.

 

(g) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

(h) Securities Held by the Issuer or Their Affiliates. Whenever the consent or
approval of Holders of a specified percentage of Transfer Restricted Securities
is required

 

-18-



--------------------------------------------------------------------------------

here-under, Transfer Restricted Securities held by the Issuer or its
“affiliates” (as such term is defined in Rule 405 under the Securities Act)
shall not be counted in determining whether such consent or approval was given
by the Holders of such required percentage.

 

(i) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

(j) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.

 

(k) Severability. If any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable, the validity, legality and enforceability of any such provision
in every other respect and of the remaining provisions contained herein shall
not be affected or impaired thereby.

 

(l) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Issuer with respect to
the Transfer Restricted Securities. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

 

-19-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

EQUINIX, INC. By:  

/s/ RENEE F. LANAM

   

--------------------------------------------------------------------------------

   

Name: Renée F. Lanam

   

Title:   Chief Financial Officer

 

-20-



--------------------------------------------------------------------------------

Accepted as of the date first set forth above: By:   Citigroup Global Markets
Inc. for itself and the other Initial Purchasers, if any, named in Schedule I to
the foregoing Agreement.     CITIGROUP GLOBAL MARKETS INC.

By:

  /s/ JONATHAN F. MAUCK    

--------------------------------------------------------------------------------

   

Name: Jonathan F. Mauck

   

Title:   Vice President

 

 

-21-



--------------------------------------------------------------------------------

SCHEDULE I

 

Initial Purchasers

--------------------------------------------------------------------------------

   Principal Amount
of Firm Securities
to be Purchased


--------------------------------------------------------------------------------

Citigroup Global Markets Inc

   $ 67,500,000

SG Cowen Securities Corporation

   $ 7,500,000

Total

   $ 75,000,000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 